     Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

MARIA IBARRA, and all others                      §
similarly situated under 29 U.S.C.                §
216(B)                                            §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                § Civil Action No: __________________
                                                  §
REDSTONE LLP d/b/a SWIRL BAKERY                   §
and CHRIS NORWOOD,                                §
                                                  §
        Defendants.                               §


        COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

        Plaintiff, MARIA IBARRA, on behalf of herself and all others similarly situated under 29

U.S.C. 216(b), through undersigned counsel, files this Federal Complaint Under 29 U.S.C. 201-

206 Overtime Wage Violations against Defendants REDSTONE LLP d/b/a SWIRL BAKERY

and CHRIS NORWOOD (collectively, “Defendants”) and alleges:

        1.     This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

        2.     The Plaintiff MARIA IBARRA is and was a resident of Denton County, Texas at

the time that this dispute arose.

        3.     The Defendant, REDSTONE LLP d/b/a SWIRL BAKERY (“Defendant

Redstone”), is a corporate entity that regularly transacts business within Denton County, and may

be served at 3634 Long Prairie Rd, Suite 100, Flower Mound, Texas 75022 through its

president and officer, Chris Norwood, or wherever found or as allowed by law. Further, upon

information and belief, Defendant Redstone was and is an FLSA employer of Plaintiff for




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                               PAGE 1
   Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 2 of 6 PageID #: 2




Plaintiff’s respective period of employment (“the relevant time period”). Defendant Redstone is a

resident of the State of Texas and resides in Denton County.

       4.      The individual Defendant, CHRIS NORWOORD (“Defendant Norwood”), is an

officer, owner, and/or manager of Defendant Redstone’s bakery, who runs and has authority to

run the day-to-day operations of Defendant Redstone for the relevant time period and was

responsible for and had authority over the payment and terms of Plaintiff’s wages for the relevant

time period and controlled Plaintiff’s work, wages, and schedule and/or acted in the interest

of Defendant Redstone such that he was therefore one of Plaintiff’s FLSA employers as defined

by 29 U.S.C. 203 during the relevant time period. Defendant Norwood is a resident of the State of

Texas and resides in Denton County.

       5.      This case is properly venued in the Eastern District of Texas, Sherman Division as

Defendants regularly transact business in this District and Division and a substantial part of the

relevant acts or omissions giving rise to this dispute took place in the Eastern District of Texas

and Sherman Division.

                 COUNT I. FEDERAL OVERTIME WAGE VIOLATION

       6.      This action arises under the laws of the United States. This case is brought as a

collective action under 29 USC 216(B). It is believed that the Defendants have employed several

other similarly situated employees like the Plaintiff who have not been paid overtime

wages for work performed in excess of 40 hours weekly from the filing of this Complaint back

three years.

       7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought

pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

placement).




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                               PAGE 2
   Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 3 of 6 PageID #: 3




       8.      29 U.S.C. § 207 (a) (1) states, “if an employer employs an employee for more than

forty hours in any work week, the employer must compensate the employee for hours in excess of

forty at the rate of at least one and one half times the employee’s regular rate...”

       9.      Plaintiff, MARIA IBARRA, has and does work for Defendant as bakery worker

and has been employed and worked as bakery worker from on or about July 2013 to present (the

“relevant time period”).

       10.     Defendants’ business activities involve those to which the Fair Labor Standards

Act applies. Both the Defendants’ business and the Plaintiff’s work for the Defendants affected

interstate commerce for the relevant time period. Plaintiff’s work for the Defendants affected

interstate commerce for the relevant time period because the materials and goods that Plaintiff

used on a constant and/or continual basis and/or that were supplied to them by the Defendants to

use on the job moved through interstate commerce prior to and/or subsequent to Plaintiff’s use of

the same. Plaintiff’s work for the Defendants was actually in and/or so closely related to the

movement of commerce while they worked for the Defendants that the Fair Labor Standards Act

applies to Plaintiff’s work for the Defendants.

       11.     Upon information and belief, the Defendants had gross sales or business done in

excess of $500,000 annually for the years and 2017.

       12.     Upon information and belief, the Defendants had gross sales or business done in

excess of $500,000 annually for the years and 2018.

       13.     Upon information and belief, the Defendants had gross sales or business done in

excess of $500,000 annually for the years and 2019.

       14.     Upon information and belief, the Defendants are expected to have gross sales or

business done in excess of $500,000 annually for the year 2020.




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                              PAGE 3
   Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 4 of 6 PageID #: 4




       15.     Furthermore, Defendants regularly employed two or more employees for the

relevant time period who handled goods or materials that travelled through interstate commerce,

or used instrumentalities of interstate commerce, thus making Defendants’ business an enterprise

covered under the Fair Labor Standards Act.

       16.     From on or about July 2013 to present, Plaintiff MARIA IBARRA, was employed

by Defendants as a bakery worker and Plaintiff worked an average of approximately 50 to 90

hours per week and was paid an average of $9.75 to $13.00 per hour worked with only straight

time paid, but Plaintiff was never paid the extra halftime overtime rate for hours worked above 40

hours in a week as required by the Fair Labor Standards Act. Plaintiff therefore claims the half

time overtime rate for each overtime hour worked above 40 hours in a work week. Defendants

also failed to pay Plaintiff for all of her hours worked in each work week, causing several hours

beyond the 40 hours not to be paid at all, neither the regular wage or the overtime premium for

these unpaid hours worked. Plaintiff further claims these unpaid hours, both regular on overtime

premium for these overtime hours that were unpaid.

       17.     Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as

required by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the

Fair Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

practices were in accordance with the Fair Labor Standards Act. Furthermore, upon

information and belief, Defendants knowing underreported hours worked by Plaintiff. Defendants

remain owing Plaintiff these wages from the commencement of Plaintiff’s employment for

the time period specified above.

       18.     Wherefore, the Plaintiff requests double damages and reasonable attorney fees

from Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                                PAGE 4
   Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 5 of 6 PageID #: 5




be proven at the time of trial for all overtime wages still owing from Plaintiff’s employment

period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

costs, interest, and any other relief that this Court finds reasonable under the circumstances.

                            COUNT II. BREACH OF CONTRACT

       19.     Plaintiff re-alleges all prior paragraphs as if restated in full herein.

       20.     Plaintiff also asserts a claim for breach of contract. Plaintiff had an oral agreement

with Defendants for the payment of wages for each hour worked by Plaintiff for Defendants.

Defendants willfully and intentionally “shorted” Plaintiff on her paycheck and hour worked—that

is that Defendants willfully failed to pay Plaintiff for each hour worked by Plaintiff for

Defendants during the relevant time period. Defendants are liable to Plaintiff for such unpaid

hours and breach of the agreement to pay Plaintiff for all hours worked at her agreed rate of pay.

       21.     Defendants’ failure to pay Plaintiff for all hours worked constitutes a breach of

contract under Texas law and has cause damage to Plaintiff. Plaintiff is entitled to payment of

these unpaid hours worked by Plaintiff. Plaintiff has had to retain counsel to prosecute her claim

for breach of contract and is entitled to reasonable and necessary attorney fees under Texas Civil

Practice and Remedies Code Chapter 18.001 et seq. because this suit is for breach of an oral

contract.

       22.     Plaintiff requests attorney fees and cost in this matter.

       23.     Plaintiff requests a trial by jury.

                                               PRAYER

       24.     Plaintiff respectfully request that judgment be entered against Defendants and that

the court award all statutory, common law and equitable remedies to which Plaintiff is entitled

including, but not limited to the following:




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                                   PAGE 5
  Case 4:20-cv-00760-ALM Document 1 Filed 10/05/20 Page 6 of 6 PageID #: 6




         a. Compensation for all hours worked;

         b. Overtime compensation for all unpaid hours worked in excess of 40 at the rate of

            one and one half times her regular rate;

         c. An equal amount as liquidated damages as allowed under the FLSA;

         d. Reasonable attorney’s fees, costs, and expenses of this action as provided by the

            FLSA and Texas Civil Practice & Remedies Code;

         e. Pre-judgment and post judgment interest at the highest rates allowed by the law;

            and

         f. Such other just and equitable relief to which Plaintiff may be entitled.



                                           Respectfully submitted,

                                            /s/ Thomas J. Urquidez
                                           Thomas J. Urquidez
                                           State Bar No. 24052001
                                           URQUIDEZ LAW FIRM, LLC
                                           5440 Harvest Hill, Suite 234
                                           Dallas, Texas 75230
                                           Phone: 214-420-3366
                                           Fax: 214-206-9802
                                           E-mail: tom@tru-legal.com

                                           ATTORNEY FOR PLAINTIFF
                                           MARIA IBARRA




COMPLAINT UNDER 29 U.S.C. 201-206 OVERTIME WAGE VIOLATIONS                             PAGE 6
